DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 09/22/2017 have been entered.  Claims 1-2, 4-6, 8-15 and 17-19 remain pending in this application and are in condition for allowance.  Claims 3, 7 and 16 are canceled via an Examiner's amendment (see below). 
Terminal Disclaimer
The terminal disclaimer filed on 04/04/2022 and approved on 04/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,292,730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see remarks, filed 04/04/2022, with respect to the rejection of the claims under 35 U.S.C. §103(a) have been fully considered and are persuasive.  
Examiner’s Statement of Reason for Allowance
Claims 1-2, 4-6, 8-15 and 17-19 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 9 the prior art of record (Osypka) is the closes prior art but does not teach or otherwise render obvious in combination with all claim limitations:
“a lid comprising a moveable clip, a base and a locking ring…the instrument guide being positionable to abut the lid ... the base couplable to a cannula in which the instrument guide is received; and the locking ring is sized and shaped to engage the cannula” of claim 1 and
“the cap comprising a lid, a cannula locking ring, and a cannula seal assembly between the lid and the locking ring; the lid comprising an instrument guide clip, engagement of the clip with the first portion of the instrument guide releasably securing the instrument guide to the cap and allowing rotation of instrument guide with respect to the cap when the clip is engaged with the first portion of the instrument guide” of claim 9.
Further, it would not have been obvious to one of ordinary skill in the art to modify the apparatus taught by Osypka to include the aforementioned allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783